Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/19/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiozaki (US 10,804, 615) et al. in view of Tagi (US 10,367,258).
With regard to claim 1 Shiozaki discloses in Figure an antenna device that comprises a substrate that comprises a transmission antenna (2), a reception antenna (3), a radome (B) (see col. 7, lines 33-37) facing the substrate (dielectric lens 7) that comprises a transmission side radome (see Fig. 4), a reception side radome (see Fig. 4), the transmission side radome and the reception side radome are at different angular positions (see Fig. 4). With regard to claim 17, the transmission side radome and the reception radome has a convex structure (see col. 8, lines 26-32); with regard to claim 19, the transmission antenna and the reception antenna comprise a transmission line and the plurality of antenna arrays arranged along a predetermined direction (see Fig. 3). Shiozaki fails to teach a region in which a gain increased as compared in a case in which the radome is not provided in a plane of the transmission antenna that includes a predetermined direction. Tagi discloses an increase in the antenna gain in region when the radome is provided (see col. 5 lines 45-55; Fig 5; col. 9 lines 45-59; Figs. 7-8); it is assumed that the solid line is when the radome is provided and the broken line is when the radome is not provided. Therefore, it would have been obvious to one having ordinary skill in the art to have applied the teachings of Tagi in the antenna device of Shiozaki for the benefit to produce a more effective and accurate antenna device. 

Allowable Subject Matter
8.	Claims 2-16, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845